                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

FRIENDS OF LUBAVITCH, INC., et al.,

                       Plaintiffs,

       v.                                               Case No. 1:18-cv-03943-GLR

BALTIMORE COUNTY, MARYLAND, et al.,

                       Defendants.


     OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE SURREPLY

       Defendants Baltimore County, Maryland, Baltimore County Department of Planning, and

Baltimore County Board of Appeals (collectively, the “Baltimore County”), by their undersigned

counsel, hereby submit this Opposition to Plaintiffs’ Motion for Leave to File Surreply (ECF

Doc. No. 32), and in support thereof, state as follows:

       1.      Local Rule 105.2.a states:

                   All motions must be filed within deadlines set by the Court. Unless
                   otherwise ordered by the Court, all memoranda in opposition to a
                   motion shall be filed within fourteen (14) days of the service of the
                   motion and any reply memoranda within fourteen (14) days after
                   service of the opposition memoranda. Unless otherwise ordered
                   by the Court, surreply memoranda are not permitted to be
                   filed.

               (emphasis added).

       2.      With regard to the grant or denial of leave to file a surreply, this Court has applied

the following standard:

                   A party moving for leave to file a surreply must show a need for a
                   surreply. If a defendant raises new legal issues or new theories in
                   its reply brief, there is a basis to permit a plaintiff to file a surreply.
                   Moreover, surreplies may be permitted when the moving party
                   would be unable to contest matters presented to the court for the
                   first time in the opposing party’s reply.
Aguilar v. LR Coin Laudromat, Inc., Civil Action No. RDB-11-02352, 2012 WL 1569552, at *3

(D. Md. May 2, 2012) (citations, quotation marks, and brackets omitted); see also Khoury v.

Meserve, 268 F. Supp. 2d 600, 605 (D. Md. 2003) (leave to file surreply denied because no new

arguments were raised in reply), aff’d, 85 F. App’x 960 (4th Cir. 2004).

       3.      Additionally, “surreplies are disfavored in this District.” Chubb & Son v. C & C

Complete Servs., 919 F. Supp. 2d 666, 679 (D. Md. 2013).

       4.      Here, the Court should deny Plaintiffs’ request for leave to file a surreply.

Plaintiffs do not—and cannot—demonstrate circumstances sufficient to overcome the general

disfavor toward surreplies. Indeed, Plaintiffs fail to demonstrate any basis whatsoever to be

permitted to file a surreply. As in Khoury, Baltimore County did not raise any new legal issues

or theories in its reply brief, nor do Plaintiffs contend that a surreply is necessary in order to

provide them with an opportunity to address some issue or matter presented to the Court for the

first time in the County’s reply brief. See, e.g., Khoury, 268 F. Supp. 2d at 605-06.1

       WHEREFORE, the County respectfully requests this Court enter an Order denying

Plaintiffs’ Motion for Leave to File Surreply (ECF Doc. No. 32).




1
  Plaintiffs purport to argue that they should be permitted to file a surreply because the County
did not “stat[e] any possible prejudice to the defendants or any reason why plaintiffs should not
be permitted to answer the legal arguments made in the defendants’ memoranda.” See ECF Doc.
No. 32 ¶ 9. The County is not required to show any prejudice, and the County does not bear the
burden of proving that Plaintiffs should not be permitted to file a surreply. To the contrary,
“surreplies are disfavored in this District,” Chubb & Son v. C & C Complete Servs., 919 F. Supp.
2d 666, 679 (D. Md. 2013), and “[a] party moving for leave to file a surreply must show a need
for a surreply,” Aguilar v. LR Coin Laudromat, Inc., Civil Action No. RDB-11-02352, 2012 WL
1569552, at *3 (D. Md. May 2, 2012).
                                                 2
Respectfully submitted,

MICHAEL E. FIELD
COUNTY ATTORNEY

        /s/
James J. Nolan, Jr. (Bar No. 01875)
Paul M. Mayhew (Bar No. 22210)
R. Brady Locher (Bar No. 29990)
Assistant County Attorneys
BALTIMORE COUNTY OFFICE OF LAW
400 Washington Avenue, Room 219
Baltimore, Maryland 21204
 (410) 887-4420
mefield@baltimorecounty.gov
jnolan@baltimorecounty.gov
pmayhew@baltimorecountymd.gov
blocher@baltimorecountymd.gov

- and -

        /s/
Harry S. Johnson (Bar No. 00618)
Howard R. Feldman (Bar No. 05991)
Jennifer Ryan Lazenby (Bar No. 25886)
Aaron Casagrande (Bar No. 28518)
Ioana Kastellorizios (Bar No. 07213)
WHITEFORD, TAYLOR & PRESTON L.L.P.
Seven Saint Paul Street, Suite 1500
Baltimore, Maryland 21202
(410) 347-8700
hjohnson@wtplaw.com
hfeldman@wtplaw.com
jlazenby@wtplaw.com
acasagrande@wtplaw.com
ikastellorizios@wtplaw.com
Attorneys for Defendants
Baltimore County, Maryland,
Baltimore County Department of Planning and
Baltimore County Board of Appeals




   3
                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 5th day of July, 2019, a copy of the foregoing

document was electronically filed with the Clerk of the United States District Court for the

District of Maryland using the Court’s CM/ECF system, which will serve all counsel of record.



                                                  /s/
                                           Ioana Kastellorizios




10093024



                                               4
